DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norio et al (JP H06-105461).
Regarding claims 1, 8 and 15, Norio et al teach (Figs. 1-20) A utility pole location specifying system comprising: a cable disposed in a utility pole, the cable containing a communication optical fiber (2); a receiving unit (2) configured to receive an optical signal containing a characteristic pattern (extremely weak signal) of the utility pole from at least one communication optical fiber contained in the cable; and a specifying unit ([0027-0035]) configured to specify a location (point location information) of the utility pole based on the characteristic pattern.
Regarding claim 2, and 9, Norio et al teach each of the utility poles has s different characteristic pattern (at a difference range from the detector), and the specifying unit specifies a location of a predetermined utility pole based on the characteristic pattern.
Regarding claims 3 and 10, Norio et al teach the characteristic pattern of a utility pole changes according to a type or a state (functional or non-functional due to bent fiber) thereof, and the specifying unit specifies the type or the state of the utility pole based on the characteristic pattern.
Regarding claims 4 and 11, Norio et al teach the characteristic pattern is a pattern artificially (accident attributed by human action) generated in the utility pole.
Regarding claims 5 and 12, Norio et al wherein the characteristic pattern is a pattern non-artificially (bent fiber due to weather or other means) generated in the utility pole.
Regarding claims 6 and 13, Norio et al teach the specifying unit learns the characteristic pattern at a place where the utility pole is present, and specifies the location of the utility pole based on a result of the learning (output of the AND gate – element 12) and the characteristic pattern (bent fiber) contained in the optical signal received by the receiving unit.
Regarding claims 7 and 14, Norio et al teach the cable is disposed substantially perpendicular to a longitudinal direction of the utility pole.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday – Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK